                        Case 20-10343-LSS              Doc 1932-1          Filed 01/13/21        Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
         DELAWARE BSA, LLC,1
                                                                      Jointly Administered
                                          Debtors.
                                                                      Objection Deadline: January 27, 2021 at 4:00 p.m. (ET)
                                                                      Hearing Date: Only if Objections are Filed

                                               NOTICE OF FEE APPLICATION

                          PLEASE TAKE NOTICE that the Fifth Monthly Application of Ankura Consulting
         Group, LLC as Consultants to James L. Patton, Legal Representative for Future Claimants for
         Allowance of Compensation and Reimbursement of Expenses for the Period From November 1, 2020
         through November 30, 2020 (the “Application”) has been filed with the United States Bankruptcy Court for
         the District of Delaware. In the Application, Ankura seeks interim allowance of fees in the amount of
         $63,052.50 and expenses in the amount of $0.00.

                          PLEASE TAKE FURTHER NOTICE that objections to the Application, if any, must be
         filed on or before January 27, 2021 at 4:00 p.m. (ET) (the “Objection Deadline”) with the United States
         Bankruptcy Court for the District of Delaware, 824 North Market Street, 3rd Floor, Wilmington, Delaware
         19801.

                          PLEASE TAKE FURTHER NOTICE that you must also serve a copy of the objection so
         as to be received by the following parties on or before the Objection Deadline: (i) the Debtors: Boy Scouts of
         America, 1325 West Walnut Hill Lane, Irving, Texas 75038, Attn: Steven P. McGowan; (ii) counsel to the
         Debtors: White & Case LLP, 1221 Avenue of the Americas, New York, New York 10020, Attn: Jessica C.K.
         Boelter (jboelter@whitecase.com) and 111 South Wacker Drive, Chicago, Illinois 60606, Attn: Matthew E.
         Linder (mlinder@whitecase.com); (iii) co-counsel to the Debtors: Morris, Nichols, Arsht & Tunnell LLP,
         1201 N. Market Street, 16th Floor, Wilmington, DE 19801, Attn: Derek C. Abbott (dabbott@mnat.com);
         (iv) the Office of the United States Trustee: J. Caleb Boggs Federal Building, Room 2207, 844 N. King
         Street, Wilmington, DE 19801, Attn: David Buchbinder (david.l.buchbinder@usdoj.gov) and Hannah M.
         McCollum (hannah.mccollum@usdoj.gov); (v) counsel to the Official Committee of Unsecured Creditors,
         Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036, Attn:
         Rachael Ringer (rringer@kramerlevin.com) and Megan M. Wasson (mwasson@kramerlevin.com) and Reed
         Smith LLP, 1201 N. Market Street, Suite 1500, Wilmington, DE 19801, Attn: Kurt F. Gwynne
         (kgwynne@reedsmith.com) and Katelin A. Morales (kmorales@reedsmith.com); (vi) counsel to the Tort
         Claimants’ Committee, Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor,
         Wilmington, Delaware 19801, Attn: James I. Stang (jstang@pszjlaw.com) and James F. O’Neill
         (joneill@pszjlaw.com); (vii) counsel to the Future Claimants’ Representative, Young Conaway Stargatt &
         Taylor, LLP, Rodney Square, 1000 N. King Street, Wilmington, DE 19801, Attn: Robert S. Brady
         (rbrady@ycst.com) and Edwin J. Harron (eharron@ycst.com); (viii) counsel to the Ad Hoc Committee of
         Local Councils, Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York, New York 10019, Attn:

         1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
26806555.5
                      Case 20-10343-LSS         Doc 1932-1       Filed 01/13/21      Page 2 of 2




         Richard G. Mason (rgmason@wlrk.com) and Joseph C. Celentino (jccelentino@wlrk.com); (ix) counsel to
         JPMorgan Chase Bank, National Association, Norton Rose Fulbright US LLP, 2200 Ross Avenue, Dallas,
         Texas 75201-7932, Attn: Louis R. Strubeck (louis.strubeck@nortonrosefulbright.com) and Kristian W.
         Gluck (kristian.gluck@nortonrosefulbright.com) and Womble Bond Dickinson (US) LLP, 1313 N. Market
         Street, Suite 1200, Wilmington, DE 19801, Attn: Matthew Ward (matthew.ward@wbd-us.com) and Morgan
         Patterson (morgan.patterson@wbd-us.com); and (x) counsel to the County Commission of Fayette County
         (West Virginia), Steptoe & Johnson PLLC, Chase Tower – 8th Floor, 707 Virginia Street East, Charleston,
         West Virginia 25301, Attn: John Stump (john.stump@steptoe-johnson.com).

                          PLEASE TAKE FURTHER NOTICE that pursuant to the Order (I) Approving
         Procedures for (A) Interim Compensation and Reimbursement of Expenses of Retained Professionals and
         (B) Expense Reimbursement for Official Committee Members and (II) Granting Related Relief [Docket No.
         341], if no objections are filed and served in accordance with the above procedure, the Debtors will be
         authorized to pay 80% of the requested fees and 100% of the requested expenses without further order of
         the Court.

                          PLEASE TAKE FURTHER NOTICE that a hearing to consider the Application will be
         held, only if an objection is timely filed, or if the Court directs otherwise, at a date and time to be
         scheduled before the Honorable Laurie Selber Silverstein, U.S. Bankruptcy Judge, United States
         Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom No. 2,
         Wilmington, Delaware 19801.

         Dated: January 13, 2021                  YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                   /s/ Edwin J. Harron
                                                  Robert S. Brady (No. 2847)
                                                  Edwin J. Harron (No. 3396)
                                                  Sharon M. Zieg (No. 4196)
                                                  Sara Beth A.R. Kohut (No. 4137)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253
                                                  Email: rbrady@ycst.com
                                                  Email: eharron@ycst.com
                                                  Email: szieg@ycst.com
                                                         skohut@ycst.com

                                                  Counsel to the Future Claimants’ Representative




26806555.5
                                                           2
